Citation Nr: 1740777	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  10-35 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321 for vertigo as a residual of traumatic brain injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and an acquaintance


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1987 to April 1989.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the RO that, in pertinent part, denied a disability rating in excess of 30 percent for service-connected vertigo.  The Veteran timely appealed. 

In September 2010, the Veteran and an acquaintance testified during a hearing before RO personnel.

In a May 2015 decision, the Board, in pertinent part, denied a schedular disability rating in excess of 30 percent for vertigo; and remanded the matter of an extraschedular evaluation under 38 C.F.R. § 3.321, for consideration in the first instance.  In August 2015, VA's Appeals Management Office (AMO) determined that the evidence of record did not demonstrate exceptional or unusual circumstances; and issued a supplemental statement of the case, denying entitlement to an extraschedular evaluation for vertigo.

In a May 2016 decision, the Board again remanded the matter of an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b) for vertigo, for referral to the Director of Compensation and Pension Service; no exceptional or unusual disability picture was found.  A supplemental statement of the case was issued in March 2017.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall, 11 Vet. App. at 271.  

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work.  While the Veteran has indicated that she is unable to perform some work activities due to her service-connected disabilities, she has not alleged that her service-connected disabilities prevent her from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.


FINDINGS OF FACT

1.  The schedular criteria fully contemplate the Veteran's subjective complaints related to her service-connected vertigo, as well as the objective symptomatology identified by physicians.

2.  There are no symptoms or complaints associated with the Veteran's vertigo that are not accounted for by a service-connected disability.


CONCLUSION OF LAW

The criteria for an extraschedular evaluation of vertigo are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

VA's duty to notify was satisfied by a December 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to her claim have been obtained, to the extent possible. The RO or AMO has obtained the Veteran's service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Extraschedular Evaluation

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

However, in some instances the application of the Rating Schedule is inadequate to compensate a Veteran for all manifestations and functional impacts of a service-connected disability.  In such cases, an extraschedular evaluation is warranted under 38 C.F.R. § 3.321(b), which provides that in exceptional cases, where an unusual disability picture is presented, a rating outside the schedule may be assigned.  Discretion for such lies with the Under Secretary for Benefits or the Director, Compensation and Pension Service.

Following conclusion of the development directed by the Board in May 2015 and in May 2016, VA referred the claim to the Director of Compensation and Pension Service.  In March 2017, the Director of Compensation and Pension Service issued a decision denying entitlement to extraschedular evaluation under 38 C.F.R. § 3.321.  As the Director has considered the matter in the first instance, the Board now has jurisdiction to consider the merits of the claim.  The Board is not bound by any determination of the Director.  Anderson v. Shinseki, 22 Vet. App. 423 (2009).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014). 

Generally, disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Under Diagnostic Code 6204, occasional dizziness warrants a 10 percent rating.  Dizziness with occasional staggering warrants a 30 percent rating.  The Veteran's vertigo has been rating at 30 percent, which is the maximum schedular rating under Diagnostic Code 6204.  Her impairment is productive of some industrial loss, which is contemplated by the 30 percent disability rating.

The question to be considered here, as the first prong of the Thun test, is whether those criteria fully account for the Veteran's complaints and symptomatology.

The Board finds that they do.  The Veteran's complaints have, throughout the appellate period, been consistent.  She has reported dizziness and being off balance, and reported having vertigo maybe two-to-three times a week.

Private records, dated in November 2009, show complaints of dizziness and difficulties with walking.  Her symptoms flared up about a month earlier when she fell into a barbell with injury.  One physician noted that the Veteran's gait was minimally unsteady, which had been a problem for quite some time.  Records also show that the Veteran was put on medications for seizures.  

The report of a November 2010 VA examination reflects that the Veteran continued to work full-time; and that she missed approximately three weeks of work in the prior twelve months due to headaches, dizziness, and migraines.

In July 2013, the Veteran reported having cognitive issues which persisted, including difficulties speaking and finding the right words to express herself.  She also restricted her driving due to headaches, migraines, and vertigo.  Records show that the Veteran was referred to vestibular rehabilitation in September 2015.

The report of an April 2016 VA examination reflects subjective symptoms of headaches and vertigo, which were exacerbated more when turning her head to the right.  The Veteran reportedly took medication, which seemed to help relieve the vertigo, although it still was a problem.

In March 2017, the Director of the Compensation and Pension Service specifically found that the Veteran's symptoms of ataxia, right extremity weakness and numbness, diminished mobility and strength, and diminished concentration were associated with other service-connected disabilities-i.e., service-connected cognitive disorder, headaches, and seizure disorder.  These symptoms have been separately evaluated.  Accordingly, the Director of the Compensation and Pension Service concluded that the evidence did not demonstrate that service-connected vertigo was manifested by an exceptional or unusual disability picture in order to warrant an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).

Here, the Board finds that the schedular criteria squarely address the Veteran's symptoms and complaints.  Dizziness and staggering are considered under the rating criteria for vertigo.  As noted above, her additional residuals of traumatic brain injury are separately evaluated and addressed by schedular criteria.  Simply put, all of the Veteran's complaints related to vertigo are addressed by schedular criteria.  The first prong of the Thun test is not met, and no extraschedular evaluation can be assigned.


ORDER

Extraschedular evaluation under 38 C.F.R. § 3.321 for vertigo as a residual of traumatic brain injury is denied.




____________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


